Citation Nr: 1224932	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.   

This appeal to Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO awarded service connection and assigned an initial, 0 percent (noncompensable) rating for bilateral hearing loss, effective May 9, 2003.  

The Veteran testified during a Board hearing at the RO in July 2009.  The hearing transcript has been associated with the record.

In March 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In June 2012, the Veteran was informed that the Veterans' Law Judge who conducted his July 2009 Board hearing was no longer employed by the Board and that, accordingly, the Veteran was entitled to a new hearing, should he desire one.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In response, on July 6, 2012, the Veteran requested a hearing before a Veterans Law Judge at his local regional office (Travel Board hearing).    

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board hearings, a remand of these matters to the RO for rescheduling of the Veteran's hearing is warranted. 


Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141   (1992).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011). 


